Citation Nr: 1223069	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  08-33 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 
	
2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from March 1946 to March 1950 and March 1956 to August 1974, to include service in Japan and the Republic of Vietnam.  He died in October 2007.  The appellant is the Veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the cause of the Veteran's death, colon cancer, was related to his exposure to either ionizing radiation or herbicides during his active service.  

The Board does not dispute the appellant's claim that the Veteran was exposed to some amount of radiation in service.  The Veteran's service personnel records indicate that in August 1945, the Veteran embarked aboard the USS Kingsbury and sailed to Pearl Harbor, Oahu.  He then sailed from there to Sasebo, Kyushu, Japan where the Veteran arrived and debarked in September 1945.  Service personnel records also report the Veteran participated in the occupation of Kyushu, Japan from September 1945 to June 1946.

The Board notes that atomic bombs were dropped on the Japanese cities of Hiroshima and Nagasaki in August 1945.

Research shows that Kyushu, Japan is less than 100 miles from Nagasaki, Japan.

Special development is warranted under 38 C.F.R. § 3.311 if the claim involves a radiogenic disease listed under 38 C.F.R. § 3.311(b)(2)(i)-(xxiv), and the disease manifested during certain specified periods as defined under 38 C.F.R. § 3.311(b)(5).  Colon cancer is listed as radiogenic disease, and the cancer manifested more than 5 years after service, satisfying 38 C.F.R. § 3.311(b)(5).  The development provisions of § 3.311 also apply to any other disease that may be induced by exposure to ionizing radiation.  

The Veteran's exposure to radiation cannot be presumed under the circumstance as he did not serve in the occupation of Nagasaki or Hiroshima.  However, further development would fall under 38 C.F.R. § 3.311(a)(2)(iii) for other exposure claims.  The Board notes that a request for available records concerning the Veteran's exposure to radiation was attempted in July 2005 when the Veteran filed a claim for service connection for colon cancer.  However, the case has not been forwarded to the Under Secretary for Health for preparation of a dose estimate pursuant to 38 C.F.R. § 3.311(a)(2)(iii).  As such, further development is required.

In this case, after such development, if it is determined that the Veteran was exposed to ionizing radiation, then the claim should be forwarded to the Under Secretary for Benefits for consideration of the claim.  The Under Secretary for Benefits, after a consideration of the factors of the case, may then request an advisory medical opinion from the Under Secretary for Health.  38 C.F.R. § 3.311(a)(2)(iii).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO or the AMC should prepare a summary of the claimed circumstances of the Veteran's exposure to ionizing radiation during service and then forward the claims file to the Under Secretary for Health for preparation of an estimate of the Veteran's exposure to ionizing radiation in service.

2.  After receipt of the dose estimate provided by the Under Secretary for Health, VA should review the dose estimate(s) and determine whether any additional development of the ionizing radiation claims is required under 38 C.F.R. § 3.311(b) and complete such development.  Then, determine whether the ionizing radiation claims require any further review by the Under Secretary for Benefits pursuant to 38 C.F.R. § 3.311(c).

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue of entitlement to service connection for colon cancer.  If any benefit sought on appeal is not granted to the appellant's satisfaction, a supplemental statement of the case should be provided to the appellant and her representative and they should be afforded the requisite period of time to respond.  Then, the claims file should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



